[S] Licence P2495

Petroleum Act 1998

SEAWARD PRODUCTION LICENCE

THE OIL AND GAS AUTHORITY

and

SHELL U.K. LIMITED

ESSO EXPLORATION AND PRODUCTION UK LIMITED

LICENCE
to search and bore for and get petroleum

Page 1
iS]

Licence P2495

This Licence, made 21 NovenOer ort
between the Oil and Gas Authority, of the one part and the companies listed in Schedule
4 of the other part, witnesseth as follows: -

1.— Interpretation, etc.

6)

In this licence, the following expressions have the following meanings—
“the Act” means the Petroleum Act 1998;

“Block” means an area comprised in this licence which is delineated on the
reference map deposited at the principal office of the OGA and to whicha
reference number was assigned at the date of this licence;

“Development Scheme” has the meaning given by clause 27;

“Drill-or-Drop Period” means the period (if any) specified as such in Schedule 5
to this licence;

“Early Surrender Area” means the area (if any) specified as such in Schedule 5 to
this licence;

“Early Surrender Period” means the period (if any) specified as such in Schedule
5 to this licence;

“Fragmented Licensed Area” means a Licensed Area consisting in two or more
areas any one or more of which is separated from the others;

“Half Year” means the period from 1st January to 30th June in any year and the
period from 1st July to 31st December in any year;

“Initial Licensed Area” means the area described in Schedule 1 to this licence on
the date it was granted;

“Initial Term” means the period (if any) specified as such in Schedule 5 to this
licence;

“Licensed Area” means the area for the time being in which the Licensee may
exercise the rights granted by this licence;

“the Licensee” means the person or persons to whom this licence is granted, his
personal representatives and any person or persons to whom the rights
conferred by this licence may lawfully have been assigned;

“Mandatory Surrender Area” means the area (if any) specified as such in
Schedule 5 to this licence;

“the Minister” means the Secretary of State for Business, Energy and Industrial
Strategy;

“the OGA” means the Oil and Gas Authority;
“Oil Field” has the meaning given in clause 27;

“Petroleum” includes any mineral oil or relative hydrocarbon and natural gas
existing in its natural condition in strata but does not include coal or bituminous
shales or other stratified deposits from which oil can be extracted by destructive
distillation;

Page 2
[Ss] Licence P2495

“Promote Period” means the period (if any) specified as such in Schedule 5 to this
licence;

“Second Term” means the period (if any) specified as such in Schedule 5 to this
licence;

“Section” means a part of a Block comprising an area bounded by minute lines of
latitude and longitude one minute apart respectively;

“Start Date” means the date specified as such in Schedule 5 to this licence;

“Third Term” means the period (if any) specified as such in Schedule 5 to this
licence;

“Well” includes borehole;

“Work Programme” means the programme (if any) set out in Schedule 3 to this
licence.

(2) Any obligations which are to be observed and performed by the Licensee shall at
any time at which the Licensee is more than one person be joint and several obligations.

2. Grant of Licence

In consideration of the payments hereinafter provided for and the performance and
observance by the Licensee of all the terms and conditions hereof, the OGA, in exercise
of the powers conferred upon it by the Act hereby grants to the Licensee exclusive
licence and liberty during the continuance of this licence and subject to the provisions
hereof to search and bore for, and get, Petroleum in the sea bed and subsoil under the
area described in Schedule 1 to this licence provided that nothing in this licence shall
affect the right of the OGA to grant a methane drainage licence in respect of the whole or
any part of the Licensed Area or affect the exercise of any rights granted under any such
methane drainage licence.

3.— Term of Licence

(1) | This licence shall commence with the later of—
{a) the Start Date; and
(b) the date on which this licence was granted.

(2) Unless sooner determined under any of its provisions, this licence shall continue
until determined by the Licensee pursuant to clause 10, revoked by the OGA pursuant to
clause 41, or until the OGA serves notice terminating it in accordance with paragraph
(3) of this clause.

(3) Subject to paragraph (4) of this clause, the OGA may at any time serve notice
terminating this licence if in its discretion it decides that such termination would not
cause any oil and gas operations to cease to comply with the Offshore Petroleum
Licensing (Offshore Safety Directive) Regulations 2015 or other instrument performing
a similar function.

(4) | Where the OGA proposes to serve notice pursuant to paragraph (3) of this clause
it shall before doing so—

Page 3
(S] Licence P2495

(a) inform the Licensee of the date on which it proposes to serve that notice
and its reasons for doing so, and give the Licensee an opportunity to make
representations to the OGA; and

(b) consider any such representations then made to it by the Licensee.

4.— Initial Term
Not applicable.

5.— Surrender during Initial Term (“Frontier” licences)
Not applicable.

6.— Option to continue licence into a Second Term
Not applicable.

7.— Extension of the Initial or Second Term
Not applicable.

8.— Option to continue the Licence into a Third Term
Not applicable.

9. Power further to extend term of Licence
Not applicable.

10. Right of Licensee to determine Licence or surrender part of Licensed Area

Without prejudice to any obligation or liability imposed by or incurred under the terms
hereof the Licensee may at any time by giving to the OGA not less than one month's
notice in writing to that effect determine this licence or surrender any part of the
Licensed Area being a part which complies with clause 11 hereof.

11.— Areas surrendered

(1) Any area surrendered by the Licensee pursuant to clause 5, 6 or 10 of this licence
and any area accordingly retained by him shall, unless the OGA has otherwise agreed in
writing before the date on which the appropriate notice is given by the Licensee to the
OGA —

(a) be bounded by minute lines of latitude extending not less than two
minutes of longitude and minute lines of longitude extending not less than two
minutes of latitude;

(b) consist of not less than thirty Sections; and

(c) subject always to paragraph (2) of this clause have boundaries which,
whether they run north and south or east and west, either coincide with the
corresponding boundaries of the Block or are not less than two Sections distant
from those boundaries.

(2) The surrender by the Licensee of any area pursuant to clause 5, 6 or 10 of this
licence shall not, unless the OGA has otherwise agreed in writing before the date on
which the appropriate notice is given by the Licensee to the OGA, result in the creation
of a Fragmented Licensed Area.

Page 4
[S] Licence P2495

(3) Upon the date on which any determination of this licence or any surrender of
part of the Licensed Area in the manner provided for by any clause of this licence is to
take effect the rights granted by this licence shall cease in respect of the Licensed Area
or of the part so surrendered as the case may be but without prejudice to any obligation
or liability imposed upon the Licensee or incurred by him under the terms of this licence
prior to that date.

12.— Payment of consideration for Licence

(1) _ The Licensee shall make to the OGA as consideration for the grant of this Licence
payments in accordance with Schedule 2 to this Licence.

(2) The Licensee shall not by reason of determination of this Licence or surrender of
any part of the Licensed Area be entitled to be repaid or allowed any sum payable to the
OGA pursuant to this licence before the date of determination or surrender.

13. Provision of contact details to OGA

(1) Anotice, direction or other document authorised or required (in whatever
terms) to be given to the Licensee by virtue of this licence is treated as given to the
Licensee if it is given to the person specified by the Licensee under paragraph (2) at the
address so specified.

(2) The Licensee must supply the OGA with the name and address of a person to
whom notices, directions and other documents are to be given.

(3) The Licensee must ensure that, where there is a change in the person to whom,
or the address to which, information should be sent in accordance with paragraph (2),
the OGA is notified of the change as soon as is reasonably practicable.

(4) _ Ifthe Licensee fails to comply with paragraph (2) the OGA may give the Licensee
a notice which—
(a) requires the Licensee to comply with paragraph (2) within the period of
30 days beginning with the date of the notice; and
(b) states that, if the Licensee fails to do so, the Licensee will be treated as
having supplied under paragraph (2) the name and address specified by the OGA
in the notice.

14.— Measurement of Petroleum obtained from the Licensed Area

(1) _ The Licensee shall measure or weigh by a method or methods customarily used
in good oilfield practice and from time to time approved by the OGA all Petroleum won
and saved from the Licensed Area.
(2)  Ifand to the extent that the OGA so directs, the duty imposed by paragraph (1) of
this clause shall be discharged separately in relation to Petroleum won and saved—
(a) from each part of the Licensed Area which is an Oil Field for the purposes
of the Oil Taxation Act 1975;

(b) from each part of the Licensed Area which forms part of such an Oil Field
extending beyond the Licensed Area; and

(c) from each Well producing Petroleum from a part of the Licensed Area
which is not within such an Oil Field.

Page 5
(s] Licence P2495

(3) If and to the extent that the OGA so directs, the preceding provisions of this
clause shall apply as if the duty to measure or weigh Petroleum included a duty to
ascertain its quality or composition or both; and where a direction under this paragraph
is in force, the following provisions of this clause shall have effect as if references to
measuring or weighing included references to ascertaining quality or composition.

(4) _ The Licensee shall not make any alteration in the method or methods of
measuring or weighing used by him or in any appliances used for that purpose without
the consent in writing of the OGA and the OGA may in any case require that no alteration
shall be made save in the presence of a person authorised by the OGA.

(5) | The OGA may from time to time direct that any weighing or measuring appliance
shall be tested or examined in such manner, upon such occasions or at such intervals
and by such persons as may be specified by the 0GA's direction and the Licensee shall
pay to any such person or to the OGA such fees and expenses for test or examination as
the OGA may specify.

(6) If any measuring or weighing appliance shall upon any such test or examination
as is mentioned in paragraph (5) of this clause be found to be false or unjust the same
shall if the OGA so determines after considering any representations in writing made by
the Licensee be deemed to have existed in that condition during the period since the last
occasion upon which the same was tested or examined pursuant to paragraph (5) of this
clause.

15.— Keeping of accounts

(1) The Licensee shall keep within the United Kingdom full and correct accounts in a
form from time to time approved by the OGA of—

(a) the quantity of Petroleum in the form of gas won and saved;
(b) the quantity of Petroleum in any other form won and saved;

(c) _ thename and address of any person to whom any Petroleum has been
supplied by the Licensee, the quantity so supplied, the price thereof or other
consideration therefor and the place to which the Petroleum was conveyed
pursuant to the agreement for such supply; and

(d) such other particulars as the OGA may from time to time direct.

(2) The quantities of Petroleum stated in such accounts may exclude any water
separated from the Petroleum and shall be expressed as volumes in cubic metres
measured at, or calculated as if measured at, a temperature of 15° Celsius and a
pressure of 1.0132 bar but if the OGA serves notice in writing on the Licensee
determining any other manner in which any quantity of Petroleum or any quantity of
any form of Petroleum is to be expressed that quantity shall be so expressed.

(3) | Such accounts shall state separately the quantities of petroleum used for the
purposes of carrying on drilling and production operations and pumping to field
storage, and quantities not so used, and in the case of Petroleum not in the form of gas
shall state the specific gravity of the Petroleum and, if Petroleum of different specific
gravities has been won and saved, the respective quantities of Petroleum of each
specific gravity.

(4) _ The Licensee shall within two months after the end of each Half Year in which
this licence is in force and within two months after the expiration or determination of

Page 6
[S] Licence P2495

this licence deliver to the OGA an abstract in a form from time to time approved by the
OGA of the accounts for that Half Year or for the period prior to such expiration or
determination as the case may be.

16.— Working obligations
(1) ‘Not applicable.

(2) __ Ifat any time the OGA serves a notice in writing on the Licensee requiring him to
submit to the OGA, before a date specified in the notice, an appropriate programme for
exploring for Petroleum in the Licensed Area during a period so specified, the Licensee
shall comply with the notice; and for the purposes of this paragraph an appropriate
programme is one which any person who, if he—

(a) were entitled to exploit the rights granted by this licence; and

(b) had the competence and resources needed to exploit those rights to the
best commercial advantage; and

(c) were seeking to exploit those rights to the best commercial advantage,

could reasonably be expected to carry out during the period specified in the notice, and
that period must be within the term of this licence.

(3) Ifa programme is submitted to the OGA in consequence of a notice served by it in
pursuance of paragraph (2) of this clause, then—

(a) it shall not be entitled to revoke this licence on the ground that the
programme does not satisfy the requirements of that paragraph (“the Relevant
Requirements”); but

(b) __ ifitis of the opinion that the programme does not satisfy the Relevant
Requirements it may serve a notice in writing on the Licensee stating its opinion
and the reasons for it.

(4) | Where notice in respect of a programme is served on the Licensee in pursuance
of paragraph (3) of this clause the Licensee shall either—

(a) _ within 28 days beginning with the date of service of the notice refer to
arbitration, in the manner provided by clause 43 of this licence, the question
whether the programme satisfies the Relevant Requirements; or

(b) within a reasonable period beginning with the date of service of such
notice submit to the OGA a further programme which satisfies the Relevant
Requirements,

and where it is determined in consequence of any reference to arbitration in pursuance
of sub-paragraph (a) of this paragraph that the programme in question does not satisfy
the Relevant Requirements the Licensee shall submit to the OGA, as soon as possible
after the date of the determination, a further programme which satisfies the Relevant
Requirements.

(5) The Licensee shall carry out any programme submitted by him in pursuance of
this clause as to which either—

(a) the OGA serves notice in writing on the Licensee stating that the OGA
approves the programme; or

Page 7
[S] Licence P2495

(b) itis determined in consequence of any reference to arbitration in the
manner provided by clause 43 of this licence that the programme satisfies the
Relevant Requirements,

and any programme approved by the OGA in pursuance of this paragraph shall be
deemed for the purposes of this licence to satisfy the Relevant Requirements.

(6) | Where, in consequence of any breach or non-observance by the Licensee of any
provision of paragraph (2), (4) or (5) of this clause, the OGA has power by virtue of
paragraph (1) of clause 41 of this licence to revoke this licence, it may if it thinks fit
exercise that power in relation to such part only of the Licensed Area as it may specify;
and where it does so the rights granted by this licence shall cease in respect of the
specified part of that area without prejudice to any obligation or liability imposed upon
the Licensee or incurred by him under the terms of this licence.

(7) | Where the Licensee has a duty by virtue of this clause to carry out a programme
during a part of the term of this licence, the OGA may serve notice in pursuance of
paragraph (2) of this clause in respect of another part of that term.

17.— Development and production programmes

(1) _ The Licensee shall not—

(a) erect or carry out any Relevant Works, either in the Licensed Area or
elsewhere, for the purpose of getting Petroleum from that area or for the
purpose of conveying to a place on land Petroleum got from that area; or

(b) get Petroleum from that area otherwise than in the course of searching for
Petroleum or drilling Wells,

except with the consent in writing of the OGA or in accordance with a programme which
the OGA has approved or served on the Licensee in pursuance of the following
provisions of this clause.

(2) The Licensee shall prepare and submit to the OGA, in such form and by such time
and in respect of such period during the term of this licence as the OGA may direct, a
programme specifying—

(a) the Relevant Works which the Licensee proposes to erect or carry out
during that period for either of the purposes mentioned in paragraph (1)(a) of
this clause;

(b) the proposed locations of the works, the purposes for which it is proposed
to use the works and the times at which it is proposed to begin and to complete
the erection or carrying out of the works;

(c) the maximum and minimum quantities of Petroleum in the form of gas
and the maximum and minimum quantities of Petroleum in other forms which—

@ in each calendar year; or

(ii) in each such period of more or less than one calendar year as may
be specified by the OGA,

the Licensee proposes to get as mentioned in paragraph (1)(b) of this clause.
(3) Ifthe OGA directs the Licensee—

Page 8
[Ss] Licence P2495

(a) to prepare different programmes in pursuance of paragraph (2) of this
clause in respect of Petroleum from such different parts of the Licensed Area as
are specified in the direction; or

(b) where a programme approved or served in pursuance of this clause
relates to a particular period during the term of this licence, to prepare a
programme or programmes in pursuance of paragraph (2) of this clause in
respect of a further period or further periods during that term,

the Licensee shall comply with the direction.

(4) _ It shall be the duty of the OGA expeditiously to consider any programme
submitted to it in pursuance of paragraph (2) of this clause and when it has done so to
give notice in writing to the Licensee stating—

(a) that the OGA approves the programme; or

(b) that the OGA approves the programme subject to the condition that such
of the Relevant Works as are specified in the notice shall not be used before the
expiration of the period so specified in relation to the works or shall not be used
without the consent in writing of the OGA; or

(c) that the OGA rejects the programme on one or both of the following
grounds, namely—

(i) that the carrying out of any proposals included in the programme
in pursuance of paragraph (2) of this clause would be contrary to good
oilfield practice;

(ii) that the proposals included in the programme in pursuance of the
sub-paragraph (c) of the said paragraph (2) are, in the opinion of the OGA,
not in the national interest,

and a notice in pursuance of sub-paragraph (b) of this paragraph may contain different
conditions in respect of different works but shall not be given unless the OGA is satisfied
that the condition mentioned in the notice is required in the national interest.

(5) Where the OGA gives notice of rejection of a programme in pursuance of sub-
paragraph (c) of paragraph (4) of this clause, then—

(a) if the grounds of the rejection consist of or include the ground mentioned
in paragraph (i) of that sub-paragraph it shall include in the notice a statement of
the matters in consequence of which it rejected the programme on that ground;
and

(b) if the grounds of the rejection consist of or include the ground mentioned
in paragraph (ii) of that sub-paragraph it shall include in the notice a statement
of the rates at which it considers that, in the national interest, Petroleum should
be got from the area to which the programme relates; and

(c) _ the Licensee shall prepare and submit to the OGA, before the time
specified in the notice—

(i) where the notice contains such a statement as is mentioned in sub-
paragraph (a) above, modifications of the programme which ensure that
the carrying out of the programme with those modifications would not be
contrary to good oilfield practice;

Page 9
[Ss] Licence P2495

(ii) where the notice contains such a statement as is mentioned in sub-
paragraph (b) above, modifications of the programme which ensure the
getting of Petroleum from the area to which the programme relates at the
rates specified in the statement and which (except so far as may be
necessary in order to get Petroleum at those rates) are not such that the
carrying out of the programme with those modifications would be
contrary to good oilfield practice,

but the Licensee shall not be required by virtue of paragraph (i) of this sub-
paragraph to submit modifications if it is determined in consequence of any
reference to arbitration in the manner provided by clause 43 of this licence that
the carrying out of the programme without modifications would not be contrary
to good oilfield practice.

(6) __ If the OGA gives notice in writing to the Licensee that the OGA approves the
modifications of a programme which have been submitted to it in pursuance of sub-
paragraph (c) of paragraph (5) of this clause, the programme with those modifications
shall be deemed to be approved by the OGA; but if the Licensee fails to perform the duty
imposed on him by that sub-paragraph the OGA may, if it thinks fit, instead of revoking
this licence in consequence of the failure, serve on the Licensee such a programme as
the OGA considers that the Licensee should have submitted to it in respect of the area
and period to which the rejected programme related.

(7) Where the OGA proposes to approve a programme subject to a condition in
pursuance of paragraph (4)(b) of this clause or to reject a programme in pursuance of
paragraph (4)(c) of this clause or to serve a programme on the Licensee in pursuance of
paragraph (6) of this clause it shall before doing so—

(a) give the Licensee particulars of the proposal and an opportunity to make
representations to the OGA about the technical and financial factors which the
Licensee considers are relevant in connection with the proposal; and

(b) consider any such representations then made to it by the Licensee.

(8) The Licensee shall carry out any programme approved or served on him by the
OGA in pursuance of this clause or, if such a programme is varied in pursuance of clause
18 of this licence, the programme as so varied except in so far as the Licensee is
authorised in writing by the OGA to do otherwise or is required to do otherwise by such
a condition as is mentioned in paragraph (4)(b) of this clause; but if it is necessary to
carry out certain works in order to comply with provisions included in a programme by
virtue of paragraph (5)(c) of this clause or provisions of a programme served on the
Licensee in pursuance of paragraph (6) of this clause or provisions of a programme as
varied in pursuance of clause 18 of this licence, then, notwithstanding anything in the
programme as to the time when those provisions are to be complied with, the Licensee
shall not be treated as having failed to comply with those provisions before the
expiration of the period reasonably required for carrying out the works.

(9) _ Inthis clause “Relevant Works” means any structures and any other works
whatsoever which are intended by the Licensee to be permanent and are neither
designed to be moved from place to place without major dismantling nor intended by
the Licensee to be used only for searching for Petroleum.

Page 10
[Ss] Licence P2495

18.— Provisions supplementary to clause 17

(1) Aconsent given by the OGA in pursuance of clause 17(1) of this licence may be
given subject to such conditions as are specified in the document signifying the consent
and may in particular, without prejudice to the generality of the preceding provisions of
this paragraph, be limited to a period so specified.

(2) Where—

(a) the OGA gives notice in respect of a programme in pursuance of
paragraph (4)(a) or (b) or paragraph (6) of clause 17 of this licence or serves a
programme in pursuance of the said paragraph (6); or

(b) it is determined in consequence of any reference to arbitration in the
manner provided by clause 43 of this licence that the Licensee is not required by
virtue of paragraph (i) of clause 17(5)(c) of this licence to submit modifications
of a programme in respect of which notice of rejection containing such a
statement as is mentioned in the said paragraph (i) was given by the OGA in
pursuance of clause 17(4)(c) of this licence,

the OGA may give to the Licensee, with the notice given or the programme served as
mentioned in sub-paragraph (a) of this paragraph or, in a case falling within sub-
paragraph (b) of this paragraph, within the period of three months beginning with the
date of the arbitrator's or arbiter's determination, a notice (hereafter in this clause
referred to as a “Limitation Notice”) authorising the OGA, by a further notice given to
the Licensee from time to time after the expiration of the period specified in the
Limitation Notice, to provide that the programme to which the Limitation Notice relates
shall have effect while the further notice is in force with the substitution for any
quantity of Petroleum or any period specified in the programme in pursuance of clause
17(2)(c) of this licence of a different quantity of Petroleum or a different period
specified in the further notice.

(3) | Aquantity or period specified in such a further notice as that to be substituted
for a quantity or period which is specified in the programme in question shall be such as
to secure that the expenditure to be incurred by the Licensee in complying with the
further notice, in a case where an effect of the notice is to increase the quantity of
Petroleum which the Licensee is required to get from the Licensed Area in any period, is
less than the cost of drilling a new Well in the Licensed Area at the time when the
further notice is given.

(4) | Where the OGA proposes to give a Limitation Notice or any such further notice as
aforesaid it shall before doing so—

(a) give the Licensee particulars of the proposal and an opportunity to make
representations to the OGA about the technical and financial factors which the
Licensee considers are relevant in connection with the proposal; and

(b) consider any such representations then made to it by the Licensee,

and the OGA shall not give such a further notice of which an effect is to increase the
quantity of Petroleum which the Licensee is required to get from the Licensed Area
during any period unless the OGA is satisfied that the notice is required by reason of a
national emergency and shall not give any other such further notice as aforesaid unless
it is satisfied that the notice is required in the national interest.

Page 11
{s]

65)

Licence P2495

A Limitation Notice or any such further notice as aforesaid may—

(a) specify any quantity or period by reference to such factors as the OGA
thinks fit; and

(b) inthe case of such a further notice, contain provisions as to—
00) the date when the notice is to come into force;
(ii) the date when the notice is to cease to be in force,

and specify different dates in pursuance of this sub-paragraph for different
provisions of the notice,

and the OGA may revoke such a further notice at a particular time by serving on the
Licensee a notice in writing stating that the further notice is revoked at that time.

(6)

Any question arising under clause 17 of this licence or this clause as to what is, is

not or is required in the national interest or as to what is, is not or is required by reason
of, a national emergency shall be determined by the OGA 0.

1)

The Licensee shall ensure that any conditions to which an approval is subject in

pursuance of clause 17(4)(b) of this licence or to which a consent is subject in
pursuance of paragraph (1) of this clause are complied with.

(8)

If in respect of part of the Licensed Area—

(a) aconsent has been given in pursuance of paragraph (1) of clause 17 of
this licence; or

(b) the Licensee has submitted to the OGA, in accordance with a direction
given by virtue of paragraph (3)(a) of that clause, a programme in pursuance of
paragraph (2) of that clause—

0) as respects which the OGA has served notice in pursuance of
paragraph (4)(a) or (b) or paragraph (6) of that clause; or

(ii) in consequence of which the OGA has served a programme on the
Licensee in pursuance of the said paragraph (6); or

(iii) in respect of which it has been determined in consequence of any
reference to arbitration in the manner provided by clause 43 of this
licence that the Licensee is not required by virtue of paragraph (5)(c)(i) of
that clause to submit modifications,

paragraph (1) of clause 41 of this licence shall not authorise the OGA to revoke this
licence in relation to that part of the Licensed Area in consequence of any breach or non-
observance, while the consent is in force or during the period to which the programme
relates, of any provision of the said clause 17 in connection with a different part of the
Licensed Area.

(9)

Where in consequence of any breach or non-observance by the Licensee of any

provision of clause 17 of this licence the OGA has power by virtue of paragraph (1) of
clause 41 of this licence to revoke this licence or, in consequence of paragraph (8) of this
clause, to revoke it in respect of part only of the Licensed Area, it may if it thinks fit—

(a) | inacase where it has power to revoke this licence, exercise the power in
relation to such part only of the Licensed Area as it may specify; and

Page 12
[S] Licence P2495

(b) in acase where by virtue of the said paragraph (8) it has power to revoke
it in respect of part only of the Licensed Area, exercise the power in relation to
such portion only of that part as it may specify,

and where in consequence of the said paragraph (8) or by virtue of the preceding
provisions of this paragraph the OGA revokes this licence in respect of a part or portion
of the Licensed Area, the rights granted by this licence shall cease in respect of that part
or portion without prejudice to any obligation or liability imposed upon the Licensee or
incurred by him under the terms of this licence.

19.— Commencement and abandonment and plugging of Wells

(1) _ The Licensee shall not commence or recommence the drilling of any Well
without the consent in writing of the OGA.

(2) Subject to paragraph (6), the Licensee shall not abandon any Well without the
consent in writing of the OGA.

(3) The Licensee shall ensure compliance with any conditions subject to which any
consent under either of the foregoing paragraphs is given.

(4) _ Ifany such condition under paragraph (1) of this clause relates to the position,
depth or direction of the Well, or to any casing of the Well or if any condition under
either paragraph (1) or paragraph (2) of this clause relates to any plugging or
abandoning of the Well, the OGA may from time to time direct that the Well and all
records relating thereto shall be examined in such manner, upon such occasions or at
such intervals and by such person as may be specified by the OGA's direction and the
Licensee shall pay to any such person or to the OGA such fees and expenses for such
examination as the OGA may specify.

(5) The plugging of any Well shall be done in accordance with a specification
approved by the OGA applicable to that Well or to Wells generally or to a class of Wells
to which that Well belongs and shall be carried out in an efficient and workmanlike
manner.

(6) | The OGA may at any time give the Licensee a notice requiring a well drilled
pursuant to this licence to be plugged and abandoned in accordance with paragraph (5)
within the period specified in the notice (but this paragraph is subject to paragraphs (8)
and (9)).

(7) _ The Licensee shall comply with any notice under paragraph (6).

(8) | Anotice under paragraph (6) may not be given less than one month before the
expiry or determination of the Licensee's rights under this licence in relation to the area,
or the part of the area, in which the well is drilled.

(9) | Anotice under paragraph (6) may be given only in relation to a well from which
the Licensee has not extracted any petroleum within the period of one month ending
with the day on which the notice is given.

(10) Subject to paragraphs (6) to (7) and (11) and (12) of this clause, any Well drilled
by the Licensee pursuant to this licence shall be plugged and abandoned in accordance
with paragraphs (2), (3), (4) and (5) of this clause, not less than one month before the
expiry or determination of the Licensee's rights in respect of the area or part thereof in
which that Well is drilled.

Page 13
[s] Licence P2495

(11) Adirection by the OGA may be given by notice in writing to the Licensee not less
than one month before the Licensee's rights in respect of the area or part thereof in
which the Well is situate expire or determine so as to relieve the Licensee of the
obligation imposed by paragraph (10) of this clause to plug and abandon the Well.

(12) Where the OGA revokes this licence, any Well drilled by the OGA pursuant to this
licence shall—

(a) be plugged and abandoned in accordance with paragraphs (2), (3), (4)
and (5) of this clause, as soon as reasonably practicable; or

(b) ifthe Minister so directs at the time of revocation, be left in good order
and fit for further working together with all casings and any Well head fixtures
the removal whereof would cause damage to such Wells.

(13) Any well that, pursuant to a direction by the OGA under paragraph (11) of this
clause, has not been plugged and abandoned, shall be left in good order and fit for
further working together with all casings and any Well head fixtures the removal
whereof would cause damage to such wells.

(14) All casings and fixtures forming part of a Well and left in position at the expiry or
determination (whether by revocation or otherwise) of the Licensee's rights in respect
of the area or part thereof in which that Well is drilled, or at the completion of any
works required of the Licensee under paragraph (12) of this clause (whichever is the
later), shall be the property of the OGA.

20. Distance of Wells from boundaries of Licensed Area

No Well shall except with the consent in writing of the OGA be drilled or made so that
any part thereof is less than one hundred and twenty-five metres from any of the
boundaries of the Licensed Area.

21.— Control of Development Wells

(1) _ The Licensee shall not suspend work on the drilling of a Development Well, or
having suspended it in accordance with this paragraph shall not begin it again, except
with the consent in writing of the OGA and in accordance with the conditions, if any,
subject to which the consent is given.

(2) | When work on the drilling of a Development Well is suspended in accordance
with paragraph (1) of this clause, the Licensee shall forthwith furnish the OGA with such
information relating to the Well as the OGA may specify.

(3) The Licensee—

(a) shall not do any Completion Work in respect of a Well in the Licensed
Area except in accordance with a programme of Completion Work approved by
the OGA in respect of the Well;

(b) shall furnish to the OGA, in accordance with the provisions of such a
programme, particulars of any Completion Work done by him in respect of a Well
in the Licensed Area; and

(c) shall not remove or alter any casing or equipment installed by way of
Completion Work in respect of a Well except with the consent in writing of the
OGA and in accordance with the conditions, if any, subject to which the consent is
given.

Page 14
[s] Licence P2495

(4) _ Inthis clause—
“Completion Work’, in relation to a Well, means work, by way of the installation
of a casing or equipment or otherwise after the Well has been drilled, for the
purpose of bringing the Well into use as a Development Well; and

“Development Well” means a Well which the Licensee uses or intends to use in
connection with the getting of Petroleum in the Licensed Area, other than a Well
which for the time being he uses or intends to use only for searching for
Petroleum.

Provision of storage tanks, pipes, pipelines or other receptacles
22. The Licensee shall use methods and practice customarily used in good oilfield

practice for confining the Petroleum obtained from the Licensed Area in tanks,
gasholders, pipes, pipe-lines or other receptacles constructed for that purpose.

23.— Avoidance of harmful methods of working
(1) | The Licensee shall maintain all apparatus and appliances and all Wells in the
Licensed Area which have not been abandoned and plugged as provided by clause 19 of
this licence in good repair and condition and shall execute all operations in or in
connection with the Licensed Area in a proper and workmanlike manner in accordance
with methods and practice customarily used in good oilfield practice and without
prejudice to the generality of the foregoing provision the Licensee shall take all steps
practicable in order—
{a) to control the flow and to prevent the escape or waste of Petroleum
discovered in or obtained from the Licensed Area;

(b) to conserve the Licensed Area for productive operations;
(c) to prevent damage to adjoining Petroleum-bearing strata;

(d) to prevent the entrance of water through Wells to Petroleum-bearing
strata except for the purposes of secondary recovery; and

(e) to prevent the escape of Petroleum into any waters in or in the vicinity of
the Licensed Area.

(2) The Licensee shall comply with any instructions from time to time given by the
Minister or the OGA in writing relating to any of the matters set out in the foregoing
paragraph. If the Licensee objects to any such instruction on the ground that it is
unreasonable he may, within fourteen days from the date upon which the same was
given, refer the matter to arbitration in manner provided by clause 43 of this licence.

(3) Notwithstanding anything in the preceding provisions of this clause, the Licensee
shall not—

(a) __ flare any gas from the Licensed Area; or

(b) use gas for the purpose of creating or increasing the pressure by means of
which Petroleum is obtained from that area,

except with the consent in writing of the OGA and in accordance with the conditions, if
any, of the consent.

Page 15
[Ss] Licence P2495

(4) An application for consent in pursuance of paragraph (3) of this clause must be
made in writing to the OGA and must specify the date on which the Licensee proposes to
begin the flaring or use in question; and subject to paragraph (5) of this clause that date
must not be before the expiration of the period of two years beginning with the date
when the OGA receives the application.

(5) If the OGA gives notice in writing to the Licensee stating that, in consequence of
plans made by the Licensee which the OGA considers are reasonable, the OGA will
entertain an application for consent in pursuance of paragraph (3) of this clause which
notice specifies a date after the expiration of a period mentioned in the notice which is
shorter than the period mentioned in paragraph (4) of this clause, an application made
in consequence of the notice may specify, as the date on which the applicant proposes to
begin the flaring or use in question, a date after the expiration of that shorter period.

(6) Before deciding to withhold consent or to grant it subject to conditions in
pursuance of paragraph (3) of this clause, the OGA shall give the Licensee an
opportunity to make representations in writing to the OGA about the technical and
financial factors which the Licensee considers are relevant in connection with the case
and shall consider any such representations then made to it by the Licensee.

(7) Consent in pursuance of paragraph (3) of this clause shall not be required for any
flaring which, in consequence of an event which the Licensee did not foresee in time to
deal with it otherwise than by flaring, is necessary in order—

(a) to remove or reduce the risk of injury to persons in the vicinity of the Well
in question; or

(b) to maintain a flow of Petroleum from that or any other Well,

but when the Licensee does any flaring which is necessary as aforesaid he shall
forthwith inform the OGA that he has done it and shall, in the case of flaring to maintain
a flow of Petroleum, stop that flaring upon being directed by the OGA to do so.

(8) The Licensee shall give notice to the OGA of any event causing the escape or
waste of Petroleum, damage to Petroleum-bearing strata or the entrance of water
through Wells to Petroleum-bearing strata except for the purposes of secondary
recovery forthwith after the occurrence of that event and shall, forthwith after the
occurrence of any event causing the escape of Petroleum into the sea, give notice of the
event to the Chief Inspector of Her Majesty's Coastguard.

(9) The Licensee shall comply with any reasonable instructions from time to time
given by the OGA with a view to ensuring that funds are available to discharge any
liability for damage attributable to the release or escape of Petroleum in the course of
activities connected with the exercise of rights granted by this licence; but where the
OGA proposes to give such instructions it shall before giving them—

(a) give the Licensee particulars of the proposal and an opportunity to make
representations to the OGA about the proposal; and

(b) consider any representations then made to it by the Licensee about the
proposal.
24.— Appointment of operators

(1) _ The Licensee shall ensure that another person (including, in the case where the
Licensee is two or more persons, any of those persons) does not exercise any function of

Page 16
[S] Licence P2495

organising or supervising all or any of the operations of searching or boring for or
getting Petroleum in pursuance of this licence unless that other person is a person
approved in writing by the OGA and the function in question is one to which that
approval relates.

(2) The OGA shall not refuse to give its approval of a person in pursuance of
paragraph (1) of this clause if that person is competent to exercise the function in
question, but where an approved person is no longer competent to exercise that
function the OGA may, by notice in writing given to the Licensee, revoke its approval.

25. Fishing and navigation

The Licensee shall not carry out any operations authorised by this licence in or about
the Licensed Area in such manner as to interfere unjustifiably with navigation or fishing
in the waters of the Licensed Area or with the conservation of the living resources of the
sea.

26.— Training

(1) _ The Minister or the OGA may from time to time give to the Licensee instructions
in writing as to the training of persons employed or to be employed, whether by the
Licensee or by any other person, in any activity which is related to the exercise of the

rights granted by this licence and the Licensee shall ensure that any instructions so
given are complied with.

(2) The Minister or the OGA shall not give instructions in pursuance of paragraph (1)
of this clause unless the Minister or the OGA (as applicable) has consulted as to the
provisions proposed to be included in such instructions the Petroleum Industry
Training Board or such other body of a like nature as may from time to time be carrying
on activities of a substantially similar kind to those at present performed by the said
Board.

(3) The Licensee shall furnish the Minister or the OGA with such information relating
to the training of persons referred to in paragraph (1) of this clause as the Minister or
the OGA may from time to time request.

27.— Unit development

(1) __ Ifat any time at which this licence is in force the OGA shall be satisfied that the
strata in the Licensed Area or any part thereof form part of a single geological
Petroleum structure or Petroleum field (hereinafter referred to as “an Oil Field”) other
parts whereof are formed by strata in areas in respect of which other licences granted in
pursuance of the Act are then in force and the OGA shall consider that it is in the
national interest in order to secure the maximum ultimate recovery of Petroleum and in
order to avoid unnecessary competitive drilling that the Oil Field should be worked and
developed as a unit in co-operation by all persons including the Licensee whose licences
extend to or include any part thereof the following provisions of this clause shall apply.

(2) Upon being so required by notice in writing by the OGA the Licensee shall co-
operate with such other persons, being persons holding licences under the Act in
respect of any part or parts of the Oil Field (hereinafter referred to as “the other
Licensees”) as may be specified in the said notice in the preparation of a scheme
(hereinafter referred to as “a Development Scheme”) for the working and development

Page 17
[Ss] Licence P2495

of the Oil Field as a unit by the Licensee and the other Licensees in co-operation, and
shall, jointly with the other Licensees, submit such scheme for the approval of the OGA.

(3) The said notice shall also contain or refer to a description of the area or areas in
respect of which the OGA requires a Development Scheme to be submitted and shall
state the period within which such scheme is to be submitted for approval by the OGA.

(4) _ Ifa Development Scheme is not submitted to the OGA within the period so stated
or if a Development Scheme so submitted is not approved by the OGA, the OGA may
itself prepare a Development Scheme which shall be fair and equitable to the Licensee
and all other Licensees, and the Licensee shall perform and observe all the terms and
conditions thereof.

(5) Ifthe Licensee objects to any such Development Scheme prepared by the OGA he
may within 28 days from the date on which notice in writing of the said scheme shall
have been given to him by the OGA refer the matter to arbitration in the manner
provided by clause 43 of this licence.

(6) Any such Development Scheme or the award of any arbitrator or arbiter in
relation thereto shall have regard to any direction pursuant to clause 28 of this licence
in force at the date of such scheme.

28.— Directions as to Oil Fields across boundaries

(1) | Where the OGA is satisfied that any strata in the Licensed Area or any part
thereof form part of an Oil Field, other parts whereof are in an area to which the OGA's
powers to grant licences pursuant to the Act do not apply and the OGA is satisfied that it
is expedient that the Oil Field should be worked and developed as a unit in co-operation
by the Licensee and all other persons having an interest in any part of the Oil Field, the
OGA may from time to time by notice in writing give to the Licensee such directions as
the OGA may think fit, as to the manner in which the rights conferred by this licence
shall be exercised.

(2) The Licensee shall observe and perform all such requirements in relation to the
Licensed Area as may be specified in any such direction.

(3) Any such direction may add to, vary or revoke the provisions of a Development
Scheme.
29.— Licensee to keep records

(1) The Licensee shall keep accurate records in a form from time to time approved
by the OGA of the drilling, deepening, plugging or abandonment of all Wells and of any
alterations in the casing thereof. Such records shall contain particulars of the following
matters—

(a) the site of and number assigned to every Well;
(b) the subsoil and strata through which the Well was drilled;
(c) the casing inserted in any Well and any alteration to such casing;

(d) any Petroleum, water, mines or workable seams of coal encountered in
the course of such activities; and

(e) such other matters as the OGA may from time to time direct.

Page 18
[s] Licence P2495

(2) The Licensee shall keep within the United Kingdom accurate geological plans and
maps relating to the Licensed Area and such other records in relation thereto as may be
necessary to preserve all information which the Licensee has about the geology of the
Licensed Area.

(3) The Licensee shall deliver copies of the said records, plans and maps referred to
in the two foregoing paragraphs to the OGA when requested to do so either—

(a) __ within any time limit specified in the request; or
(b) _ ifthere is no time limit specified, within four weeks of the request.

30.— Returns

(1) _ The Licensee shall furnish to the OGA on the first anniversary of the Start Date,
and at intervals of three months thereafter during the period in which this licence is in
force, a return in a form from time to time approved by the OGA of the progress of his

operations in the Licensed Area. Such return shall contain—

(a) astatement of all geological work, including surveys and tests, which has
been carried out and the areas in which and the persons by whom the work has
been carried out and the results thereof;

(b) the number assigned to each Well, and in the case of any Well the drilling
of which was begun or the number of which has been changed during such
period of three months, the site thereof;

(c) | astatement of the depth drilled in each Well;

(d) | astatement of any Petroleum, water, mines or workable seams of coal or
other minerals encountered in the course of the said operations; and

(e)  astatement of all Petroleum won and saved.

(2) Within two months after the end of each calendar year which falls wholly or
partly within the period in which this licence is in force and within two months after the
expiration or determination of this licence or any renewal thereof the Licensee shall
furnish to the OGA an annual return in a form from time to time approved by the OGA of
the operations conducted in the Licensed Area during that year or the period prior to
such expiration or determination as the case may be together with a plan upon a scale
approved by the OGA showing the situation of all Wells. The Licensee shall also indicate
on the said plan all development and other works executed by him in connection with
searching, boring for or getting Petroleum.
(3) The Licensee shall furnish the OGA with such information as the OGA may from
time to time request about any aspect of activities of the Licensee which are attributable
directly or indirectly to the grant of this licence, except that the Licensee shall not by
virtue of this paragraph be required to furnish information in respect of his activities in
connection with any crude oil after he has appropriated it for refining by him.
(3A) The functions of the OGA under paragraph (3) shall be exercisable concurrently
by the Chancellor of the Exchequer.
(4) _ The Licensee shall comply with any request for information made in accordance
with paragraph (3) above either—

(a) _ within any time limit specified in the request; or

Page 19
[s] Licence P2495

(b) _ ifthere is no time limit specified, within four weeks of the request.

31.— Licensee to keep samples

(1) As far as reasonably practicable the Licensee shall correctly label and preserve
for reference for a period of five years samples of the sea bed and of the strata
encountered in any Well and samples of any Petroleum or water discovered in any Well
in the Licensed Area.

(2) The Licensee shall not dispose of any sample after the expiry of the said period of
five years unless—

(a) he has at least six months before the date of the disposal given notice in
writing to the OGA of his intention to dispose of the same; and

(b) the OGA has not within the said period of six months informed the
Licensee in writing that it wishes the sample to be delivered to it.

(3) | The OGA shall be entitled at any time—

(a) to inform the Licensee in writing that it wishes the whole or any part of
any sample preserved by the Licensee to be delivered to it; or

(b) to inspect and analyse any sample preserved by the Licensee.

(4) _ The Licensee shall forthwith comply with any request for the delivery of the
whole or any part of any sample which is made in accordance with the preceding
provisions of this clause.

32. Reports to be treated as confidential

All records, returns, plans, maps, samples, accounts and information (in this clause
referred to as “the specified data”) which the Licensee is or may from time to time be
required to furnish under the provisions of this licence shall be supplied at the expense
of the Licensee and shall not (except with the consent in writing of the Licensee which
shall not be unreasonably withheld) be disclosed to any person not in the service or
employment of the OGA or the Crown—

Provided that—

(a) the OGA shall be entitled at any time to make use of any of the specified
data for the purpose of preparing and publishing such returns and reports as
may be required of the OGA by law;

(b) the OGA shall be entitled at any time to furnish any of the specified data to
the Natural Environment Research Council and to any other body ofa like nature
as may from time to time be carrying on activities of a substantially similar kind
to the geological activities at present carried on by the said Council;

(c) the OGA, the said Council and any such other body shall be entitled at any
time to prepare and publish reports and surveys of a general nature using
information derived from any of the specified data;

(d) the OGA, the said Council and any other such body shall be entitled to
publish any of the specified data of a geological, scientific or technical kind
either—

Page 20
[Ss] Licence P2495

60) after the expiration of the period of three years beginning with the
date when the data were due to be supplied to the OGA in accordance
with clause 29 or 30 of this licence, or if earlier, the date when the OGA
received those data;

(ii) after the licence ceases to have effect, whether because of its
determination, revocation or the effluxion of time; or

(iii) after the expiration of such longer period as the OGA may
determine after considering any representations made to it by the
Licensee about the publication of data in pursuance of this sub-paragraph.

33. Inspection of records etc.
The Licensee shall—

(a) _ permit any person who is appointed by the OGA for the purpose to
inspect, and to take copies of and make notes from, all books, papers, maps and
other records of any kind kept by the Licensee in pursuance of this licence or in
connection with activities about which the OGA is entitled to obtain information
in pursuance of clauses 26(3) and 30(3) of this licence; and

(b) furnish that person at reasonable times with such information and
provide him at reasonable times with such reasonable assistance as he may
request in connection with or arising out of an inspection in pursuance of this
clause.

34. Rights of access

Any person or persons authorised by the Minister or the OGA shall be entitled at all
reasonable times to enter into and upon any of the Licensee's installations or equipment
used or to be used in connection with searching, boring for or getting Petroleum in the
Licensed Area for the purposes hereinafter mentioned—

(a) to examine the installations, Wells, plant, appliances and works made or
executed by the Licensee in pursuance of the licence and the state of repair and
condition thereof; and

(b) to execute any works or to provide and install any equipment which the
OGA may be entitled to execute or provide and install in accordance with the
provisions hereof.

35. Power to execute works

If the Licensee shall at any time fail to perform the obligations arising under the terms
and conditions of any of clauses 14, 19, 22 or 23, of this licence, the OGA shall be
entitled, after giving to the Licensee reasonable notice in writing of his intention, to
execute any works and to provide and install any equipment which in the opinion of the
OGA may be necessary to secure the performance of the said obligations or any of them
and to recover the costs and expenses of so doing from the Licensee.

36.— Right of distress

(1) _ This clause applies in respect of any part of the Licensed Area situated within the
English or Northern Irish areas as defined in article 1(2) of the Civil Jurisdiction
(Offshore Activities) Order 1987.

Page 21
[S] Licence P2495

(2) Ifand whenever any of the payments mentioned in clause 12(1) of this licence or
any part thereof shall be in arrear or unpaid for 28 days next after any of the days
whereon the same ought to be paid (whether the same shall have been legally
demanded or not) then and so often as the same may happen the OGA may (as an
additional remedy and without prejudice to any other rights and remedies to which it
would be entitled) enter into and upon any of the Licensee's installations and
equipment used or to be used in connection with searching, boring for or getting
Petroleum in the Licensed Area and may seize and distrain and sell as a landlord may do
for rent all or any of the stocks of Petroleum, engines, machinery, tools, implements,
chattels and other effects belonging to the Licensee which shall be found in or upon or
about any of the Licensee's installations and equipment so entered upon and out of the
moneys arising from the sale of such distress may retain and pay all the arrears of the
said payments and also the costs and expenses of and incident to such distress and sale
and shall pay the surplus (if any) to the Licensee.

37.— Diligence

(1) This clause applies in respect of any part of the Licensed Area situated within the
Scottish area as defined in article 1(2) of the Civil Jurisdiction (Offshore Activities)
Order 1987.

(2)  Ifand whenever any of the payments mentioned in clause 12(1) of this licence or
any part thereof shall be in arrear or unpaid for 28 days next after any of the days
whereon the same ought to be paid (whether the same shall have been legally
demanded or not), then and so often as the same may happen the OGA may (as an
additional remedy and without prejudice to any other rights and remedies to which it
would be entitled) do diligence in respect thereof in like manner as a landlord may do
diligence in respect of unpaid arrears of rent and such diligence shall be effectual to
attach all or any of the stocks of Petroleum, engines, machinery, tools, implements and
other effects belonging to the Licensee which shall be found on or about any of the
Licensee's installations and equipment used or to be used in connection with searching,
boring for or getting Petroleum in the Licensed Area, and where in pursuance of such a
diligence a sale of such effects as shall have been attached thereby takes place the OGA
may out of the proceeds thereof retain and pay all the arrears of the said payments and
also the expenses of such incident to such diligence and sale and shall pay the surplus
thereof (if any) to the Licensee.

38. Indemnity against third party claims

The Licensee shall at all times keep the OGA effectually indemnified against all actions,
proceedings, costs, charges, claims and demands whatsoever which may be made or
brought against the OGA by any third party in relation to or in connection with this
licence or any matter or thing done or purported to be done in pursuance thereof.

39. Advertisements, prospectuses etc.

No statement shall be made either in any notice, advertisement, prospectus or other
document issued by or to the knowledge of the Licensee or in any other manner
claiming or suggesting whether expressly or by implication that the OGA has formed or
expressed any opinion that the Licensed Area is from its geological formation or
otherwise one in which Petroleum is likely to be obtainable.

Page 22
[S] Licence P2495

40.— Restrictions on assignment, etc.

(1) _ The Licensee shall not, except with the consent in writing of the OGA and in
accordance with the conditions (if any) of the consent do anything whatsoever whereby,
under the law (including the rules of equity) of any part of the European Union or of any
other place, any right granted by this licence or derived from a right so granted becomes
exercisable by or for the benefit of or in accordance with the directions of another
person.

(2) An agreement permitting the carrying out of geological surveys by physical or
chemical means in the Licensed Area is not prohibited by paragraph (1) of this clause if
the person by whom such surveys are to be carried out is-

(a) the holder ofa licence granted by the OGA of the right, in common with all
other persons to whom the like right may have been granted, to search for
Petroleum in respect of an area which would include the Licensed Area, but for a
proviso therein excluding the exercise of such right in the Licensed Area without
the consent of the Licensee; or

(b) the holder ofa licence granted by the OGA to search and bore for, and get,
Petroleum in an area adjacent to the Licensed Area,

and if the information intended to be obtained by such survey is reasonably
necessary to enable that holder more efficiently to exercise the rights granted by
the licence which he holds from the OGA.

(3) The Licensee shall not enter into any agreement providing for a person other
than the Licensee to become entitled to, or to any proceeds of sale of, any Petroleum
which, at the time when the agreement is made, has not been but may be won and saved
from the Licensed Area unless the terms of the agreement have been approved in
writing by the OGA either unconditionally or subject to conditions, but the preceding
provisions of this paragraph do not apply to-

(a) | an agreement for the sale of such Petroleum under which the price is
payable after the Petroleum is won and saved; and

(b) | an agreement in so far as it provides that, after any Petroleum has been
won and saved from the Licensed Area, it shall be exchanged for other
Petroleum.

(4) | The Licensee shall not, without the consent of the OGA, dispose of any Petroleum
won and saved in the Licensed Area or any proceeds of sale of such Petroleum in such a
manner that the disposal does, to the knowledge of the Licensee or without his knowing
it, fulfil or enable another person to fulfil obligations which a person who controls the
Licensee, or a person who is controlled by a person who controls the Licensee, is
required to fulfil by an agreement which, if the person required to fulfil the obligations
were the Licensee, would be an agreement of which the terms require approval by
virtue of paragraph (3) of this clause; and for the purposes of this paragraph, whether a
person has control of another person is to be determined as if sections 450(2) to (4) and
451(1) to (5) of the Corporation Tax Act 2010 apply subject to the following
modifications-

(a) for the words “the greater part" wherever they occur in section 450(3),
there are substituted the words "one-third or more";

Page 23
[S] Licence P2495

(b) in section 451(4) and (5), for the word "may" there is substituted the
word "must"; and

(c) in section 451(4) and (5) any reference to an associate of a person is to be
construed as including only-

0) a relative (as defined in section 448(2) of that Act) of the person;
(ii) a partner of the person; and

(iii) a trustee of a settlement (as defined in section 620 of the Income
Tax (Trading and Other Income) Act 2005 of which the person is a
beneficiary.

(5) Where the Licensee is two or more persons, then, without prejudice to the preceding
provisions of this clause, none of those persons shall enter into an agreement with
respect to the entitlement of any of them to

(a) the benefit of any right granted by this licence; or
(b) any Petroleum won and saved from the Licensed Area; or
(c) any proceeds of sale of such Petroleum,

unless the terms of the agreement have been approved in writing by the OGA, but the
preceding provisions of this paragraph do not apply to an agreement for the sale, or for
the proceeds of such sale, of such Petroleum under which the price is payable after the
Petroleum is won and saved and an agreement in so far as it provides that, after any
Petroleum has been won and saved from the Licensed Area, it shall be exchanged for
other Petroleum.

41.— Power of revocation

(1) _ Ifany of the events specified in the following paragraph shall occur then and in
any such case the OGA may revoke this licence and thereupon the same and all the
rights hereby granted shall cease and determine but subject nevertheless and without
prejudice to any obligation or liability incurred by the Licensee or imposed upon him by
or under the terms and conditions hereof.

(2) | The events referred to in the foregoing paragraph are—

(a) any payments mentioned in clause 12(1) of this licence or any part
thereof being in arrear or unpaid for two months next after any of the days
whereon the same ought to have been paid;

(b) any breach or non-observance by the Licensee of any of the terms and
conditions of this licence;

(c) _ inGreat Britain, the bankruptcy or sequestration of the Licensee;

(d) in Great Britain, the making by the Licensee of any arrangement or
composition with his creditors;

(e) in Great Britain, if the Licensee is a company, the appointment of a
receiver or administrator or any liquidation whether compulsory or voluntary;

(4) in a jurisdiction other than Great Britain, the commencement of any
procedure or the making of any arrangement or appointment substantially

Page 24
[S]

Licence P2495

corresponding to any of those mentioned in sub-paragraphs (c) to (e) of this
paragraph;

(g) any breach or non-observance by the Licensee of the terms and conditions
of a Development Scheme;

(h) __ if the Licensee is a company, the Licensee's ceasing to direct and control
either—

(i) its operations under the licence; or
(ii) any commercial activities in connection with those operations,
from a fixed place within the United Kingdom;

60) any breach of a condition subject to which the OGA gave its approval in
pursuance of clause 40(3) of this licence;

G) any breach of clause 40(5) of this licence,

and where two or more persons are the Licensee any reference to the Licensee in sub-
paragraphs (c) to (h) of this paragraph is a reference to any of those persons.

(3)

The OGA may revoke this licence, with the like consequences as are mentioned in

paragraph (1) of this clause, if—

(4)

(a) the Licensee is a company; and
(b) there is a change in the control of the Licensee; and

(c) the OGA serves notice in writing on the Licensee stating that the OGA
proposes to revoke this licence in pursuance of this paragraph unless such a
further change in the control of the Licensee as is specified in the notice takes
place within the period of three months beginning with the date of service of the
notice; and

(d) that further change does not take place within that period.

There is a change in the control of the Licensee for the purposes of paragraph

(3)(b) of this clause whenever a person has control of the Licensee who did not have
control of the Licensee when this licence was granted (or, if there has been an
assignment or assignation of rights conferred by this licence, when those rights were
assigned to the Licensee); and sections 450(2) to (4) and 451(1) to (5) of the
Corporation Tax Act 2010 shall apply, for the purpose of determining whether for the
purposes of this paragraph a person has or had control of the Licensee, with the
modifications specified in clause 40(4) of this licence.

(5)

Where two or more persons are the Licensee and any of them is a company,

paragraphs (3) and (4) of this clause shall have effect as if—

(a) sub-paragraph (a) of paragraph (3) were omitted;

(b) in sub-paragraph (b) of that paragraph, after the word “of” there were
inserted the words “any company included among the persons who together
constitute”; and

(c) _ for the word “Licensee” in any other provision of those paragraphs there
were substituted the word “company”.

Page 25
[Ss] Licence P2495

42.— Power of partial revocation
(1) _ This clause applies in a case where two or more persons are the Licensee and—

(a) anevent mentioned in clause 41(2)(c), (d), (e), (f) or (h) occurs in relation
to one of those persons; or

(b) the conditions specified in clause 41(3) are satisfied in relation to one of
those persons.

(2) | Where this clause applies, the OGA may exercise the power of revocation in
clause 41 to revoke the licence in so far as it applies to the person mentioned in
paragraph (1)(a) or (b).

(3) Ifthe OGA exercises the power in paragraph (2), the rights granted to the person
under this licence cease, but without prejudice to any obligation or liability incurred by
the person or imposed under the terms and conditions of this licence.

(4) | Where this licence is revoked in relation to one person under this clause, it
continues to have effect in respect of the other person who constitutes, or persons who
together constitute, the Licensee and in relation to whom it is not revoked.

43.— Arbitration

(1) _ Ifat any time any dispute, difference or question shall arise between the Minister
or the OGA and the Licensee as to any matter arising under or by virtue of this licence or
as to their respective rights and liabilities in respect thereof then the same shall, except

where it is expressly provided by this licence that the matter or thing to which the same
relates is to be determined, decided, directed, approved or consented to by the Minister
or the OGA, be referred to arbitration as provided by the following paragraphs.

(2) The arbitration referred to in the foregoing paragraph shall be by a single
arbitrator who, in default of agreement between the Minister or the OGA and the
Licensee and, in the case of arbitration in relation to a Development Scheme, other
Licensees affected by that scheme, as to his appointment, shall be appointed by the Lord
Chief Justice of England for the time being.

(3) _ To the extent that this clause applies to any part of the Licensed Area situated
within the Scottish area, as defined in article 1(2) of the Civil Jurisdiction (Offshore
Activities) Order 1987, this clause shall have effect as if—

(a) for the word “arbitrator”, wherever it occurs in paragraphs (2) and (5) of
this clause there were substituted the word “arbiter”; and

(b) for the words “the Lord Chief Justice of England”, in paragraph (2) there
were substituted the words “the Lord President of the Court of Session”.

(4) _ To the extent that this clause applies to any part of the Licensed Area situated
within the Northern Irish area, as defined in article 1(2) of the Civil Jurisdiction
(Offshore Activities) Order 1987, this clause shall have effect as if for the words “the
Lord Chief Justice of England”, in paragraph (2), there were substituted the words “the
Lord Chief Justice of Northern Ireland”.

(5) Inthe case of any such arbitration which relates to a Development Scheme the
Licensee shall unless the arbitrator otherwise determines perform and observe the
terms and conditions of the Development Scheme pending the decision of the arbitrator.

Page 26
[Ss] Licence P2495

44,.— Ministry of Defence

(1) _ The Licensee shall give the Ministry of Defence six months’ prior notice of any
installation movements within a Block.

(2) The Licensee shall give the Ministry of Defence six weeks' prior notice of any
seismic survey within a Block.

(3) The Licensee shall at his own expense, install and maintain underwater sonar
beacons to Ministry of Defence specifications on any structures that may be temporarily
within a Block provided that there shall be no requirement to fit such beacons to fixed
and charted installations.

45.— Relationship with fishing industry

(1) _ The Licensee shall appoint a fisheries liaison officer who shall agree suitable
arrangements with the seismic survey and supply vessel owners employed by the
Licensee, their masters and the organisations which represent the local fishing industry
in order to promote good working relationships between the various parties. The
setting up of the arrangements shall be the responsibility of the Licensee. In particular
the Licensee shall—

(a) consult the organisations which represent the local fishing industry about
the sea routes to be used by supply vessels;

(b) after informing the OGA of the result of such consultations, agree with it
which routes shall be used to minimise interference with fishing activities
without thereby unreasonably increasing transit times;

(c) ensure that the agreed routes are used unless safety of navigation or
security of cargo considerations dictate otherwise; and

(d) take all reasonable steps to ensure that a responsible person who is fluent
in English is a member of the crew of the supply vessel.

(2) The Licensee shall make every effort to locate and remove, without unreasonable
delay, any debris resulting from the licensed activities. The Licensee shall consult the
relevant fishing organisations on the method of clearance and inform the OGA of the
result of such consultation. If as a result of such consultation the OGA determines that
the method of clearance of debris should be modified, such modifications shall be
observed by the Licensee.

(3) Claims for damage to or loss of gear or loss of fishing time arising from reported
debris shall be dealt with promptly by the Licensee.

IN WITNESS WHEREOF these presents consisting of this and the preceding pages,
together with the Schedules annexed, are executed as follows:

Page 27
[S] Licence P2495

Signed for and on behalf of the Oil and Gas Authority by:

(signori 220)

snatory-— delete as appropriate)

(Director/Si

on OY Arnie _C077__(date), at Lard (town),

in the presence of this witness:

lll hm. name)

of Zt CleyrsQuey  $T Le © on (address).

(Director/Seeretary/ether autherised- person—delete-as- appropriate)

on_ Gath Nevember 2S (date), at_AthesDaen (town),

and either:

—fsignature}———________ffullL name)
(Director/otherauthorised-person—deleteas-appropriate)

-08 {date}-at -ftown),o

or in the presence of this witness:
a ...... FT (full name)

oe css)

Page 28
[Ss] Licence P2495

Signed* for and on behalf of Esso Exploration and Production UK Limited by:

—_ cose) Pron 14. 14A2a83s/full name)

(Director/Secretary/otherautherised-persen - delete as appropriate)

on__124* Nevenber 2019 (date) st AD own,
and either:

RS ov) EEE...

(Director/other-authorised-persen—delete as appropriate)
(2th November 2014 (date), at__Leatherhsad (town),o

on

or in the presence of this witness:

(signature) (full name)

of (address).

*Two persons must sign this document for each company. Where the law of Scotland applies (which will normally be
where the licensed area lies within "the Scottish area" as defined by S.1. 1987/2197), one of the persons must be an
authorised signatory, who may be a director of the company, the company secretary, or another person authorised to
sign on the company’s behalf. The second person may be either an authorised signatory, or another person who signs
the document as a witness.

Page 29
[Ss] Licence P2495

THIS IS SCHEDULE 1 REFERRED TO IN THE FOREGOING LICENCE

BETWEEN THE OIL AND GAS AUTHORITY AND SHELL U.K. LIMITED

AND ESSO EXPLORATION AND PRODUCTION UK LIMITED
Description of Licensed Area

Block 211/13c is the region bounded by the following coordinates:

(1) 61°35'00.000"N 1°27'00.000"E
(2) 61°35'00.000"N 1°33'00.000"E
(3) 61°34'00.000"N 1°33'00.000"E
(4) 61°34'00.000"N 1°27'00.000"E
(5) 61°35'00,000"N 1°27'00.000"E

These coordinates were specified using "European Datum 1950".

The lines joining coordinates (1) to (5) are navigated as loxodromes.

Signed fo. » and _ i

Signed for Shell U.K. Limited:

Signed for Esso Exploration and Production UK Limited

Page 30
IS] Licence P2495

THIS IS SCHEDULE 2 REFERRED TO IN THE FOREGOING LICENCE
BETWEEN THE OIL AND GAS AUTHORITY and SHELL U.K. LIMITED
AND ESSO EXPLORATION AND PRODUCTION UK LIMITED

Consideration for Licence
On each anniversary of the Start Date the Licensee shall pay the OGA £10.

Page 31
{S] Licence P2495

THIS IS SCHEDULE 3 REFERRED TO IN THE FOREGOING LICENCE
BETWEEN THE OIL AND GAS AUTHORITY and SHELL U.K. LIMITED
AND ESSO EXPLORATION AND PRODUCTION UK LIMITED

Not used.

Page 32
[S] Licence P2495

THIS IS SCHEDULE 4 REFERRED TO IN THE FOREGOING LICENCE
BETWEEN THE OIL AND GAS AUTHORITY AND SHELL U.K. LIMITED
AND ESSO EXPLORATION AND PRODUCTION UK LIMITED

Companies

SHELL U.K. LIMITED with registered address of Shell Centre, London, SE1 7NA
(registered number: 00140141).

ESSO EXPLORATION AND PRODUCTION UK LIMITED with registered address of Ermyn
House, Ermyn Way, Leatherhead, Surrey, England, KT22 8UX (registered number:
00207426).

Page 33
[Ss] Licence P2495

THIS IS SCHEDULE 5 REFERRED TO IN THE FOREGOING LICENCE
BETWEEN THE OIL AND GAS AUTHORITY AND SHELL U.K. LIMITED
AND ESSO EXPLORATION AND PRODUCTION UK LIMITED

Timing provisions

The Start Date is 15 July 2019.

Page 34
